        Case 9:18-cv-01279-GTS-ML Document 58 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


IN THE MATTER OF
                                                                   ORDER OF SUSPENSION
        George H. Sallaway,
        Bar Roll Number 511616,

                                 Respondent.



        By Order duly entered on March 19, 2021, the New York State Supreme Court, Appellate
Division, Fourth Department, suspended the Respondent from the practice of law for a period of two
years. Pursuant to Rule 83.3 of the Local Rules of the Northern District of New York, upon the filing
of a copy of such Order, upon this Court's examination of the record resulting in the discipline imposed
in such Order, and upon this Court's finding that the Respondent, George H. Sallaway, was admitted
to practice before this Court on November 27, 2002, it is hereby
        ORDERED, that pursuant to Rule 83.3 of the Local Rules of the Northern District of New
York, George H. Sallaway is suspended from the practice of law before this Court for a period
concurrent with his suspension from the practice of law before the New York State Courts; and further
        ORDERED, that, for the period of suspension, George H. Sallaway is forbidden to appear as
an attorney or counselor-at-law before this Court, and is commanded to desist and refrain from the
practice of law in any form as principal, agent, clerk or employee of another as it relates to matters
before this Court; and it is further
        ORDERED, that as to matters pending in this Court, George H. Sallaway shall notify within
15 days, by registered or certified mail return receipt requested, all clients involved in litigation matters,
and the attorney or attorneys for each adverse party in such matters, of his suspension and consequent
inability to act as an attorney before this Court. The notice to the client shall request the prompt
substitution of another attorney, and the notice to the attorneys for adverse parties shall state the
residence address of the client; and in the event a client involved in litigation does not obtain substitute
counsel before the effective date of suspension for George H. Sallaway, it shall be the responsibility of
George H. Sallaway to move pro se for leave to withdraw from the action; and it is further
        Case 9:18-cv-01279-GTS-ML Document 58 Filed 04/06/21 Page 2 of 2



        ORDERED, that George H. Sallaway shall file with the Clerk of this Court an Affidavit
reporting that he has fully complied with the provisions of this Order, and such Affidavit shall also set
forth the address to which communications with Mr. Sallaway may be addressed; and it is further
        ORDERED, that upon completion of the suspension period, George H. Sallaway may reapply
for admission to the Bar of this Court; and it is further
        ORDERED, that the Clerk of the Court shall send a certified copy of this Order by certified
mail to the Respondent at his last known address.


DATED:          April 6 , 2021



                                                                Glenn T. Suddaby
                                                                Chief United States District Judge




                                                    2
